IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 97-10565

                          Summary Calendar


RODNEY LEE WOODS,
                                            Plaintiff-Appellant,

                              versus
JOEL V. YOUNG; SHAFFER, Dr.; JOHN DOE,
                                            Defendants-Appellees.




            Appeal from the United States District Court
                 For the Northern District of Texas
                          (1:95-CV-152-BA)


                           March 19, 1998

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Rodney Lee Woods, Texas Prisoner # 627825, appeals from the

grant of summary judgment against him on his § 1983 action.        Woods

claimed that prison officials were deliberately indifferent to his

serious medical needs and inflicted cruel and unusual punishment

upon him.   He contended that his rights were violated when prison

officials assigned him to work in a field squad despite his back

condition, which he argues prison doctors misdiagnosed.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     The magistrate judge initially dismissed without prejudice

Woods’ claims against Young, a warden of Woods’ prison, because

Woods had failed to allege Young’s personal involvement, and we

affirmed that dismissal.   In this appeal, Woods contends that the

magistrate erred in failing to reassess Woods’ claim against Young

in light of Woods’ amended complaint.    Yet Woods does not set forth

to us the nature of Young’s personal involvement.       Accordingly,

Woods has abandoned this claim on appeal.      See Yohey v. Collins,

985 F.2d 222, 224-25 (5th Cir. 1993).

     Woods also complains that the magistrate judge improperly

dismissed his official-capacity claims against Young on Eleventh

Amendment grounds.   Yet it is well settled that Woods can not evade

a state’s Eleventh Amendment immunity by suing state employees in

their official capacity.   See   Green v. State Bar of Texas, 27 F.3d

1083, 1087 (5th Cir. 1994).

     Finally, Woods contends that the magistrate judge erred in

granting summary judgment in favor of Dr. Shaffer on Woods’ claims

against Shaffer in his individual capacity.    Yet Woods must allege

that Shaffer was deliberately indifferent to his serious medical

needs.   See Wilson v. Seiter, 501 U.S. 294, 297, 302-05 (1991).   At

best, Woods has alleged a cause of action for negligence, which

does not by itself give rise to a § 1983 claim.       See Varnado v.

Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     AFFIRMED.



                                  2